Citation Nr: 1801420	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel



INTRODUCTION

The Veteran had active service with the U. S. Army from November 1992 to March 1993, from February 2002 to July 2002, and from February 2003 to August 2003.  His service included duty in Iraq in 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing was held by videoconference before the undersigned Veterans Law Judge on May 11, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified he is experiencing increased symptoms related to his PTSD since the time of his last VA examination in August 2013.  He recounted increased nightmares, sleep disturbances, irritability, difficulty understanding and remembering information, loss of enjoyment of his hobbies, and increased isolation.  He also testified about the effect these difficulties had on his employment.  He stated that he last held permanent full time employment in September 2011.  Since that time he has been unable to maintain jobs and has, at times, worked only part-time.  He testified that his ability to earn income to support himself and his son is decreased.  

The Veteran receives continuing mental health treatment at the James Quillen VA Medical Center and the Outpatient Clinic in Morristown, Tennessee.  He was last provided a VA examination for PTSD in August 2013. 
 
In light of the reported increased symptoms, ongoing treatment, and the absence of a current medical evaluation; the Board is unable to render a decision on his request for increased rating.  The Board finds that VA's duty to assist requires the Veteran be afforded a new VA examination for PTSD.  38 U.S.C. § 5103A(d) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, on review of the file and the Veteran's testimony, the Board finds that the issue of unemployability and entitlement to TDIU has been raised by the record.  Per the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board takes jurisdiction over this claim.  As no development on this issue has been completed, including provision of the appropriate notice, the claim must be remanded so that the RO can properly develop the TDIU claim for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice and develop the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16.  

2.  Obtain all outstanding VA mental health treatment records, not already included in the record, and associate them with the Veteran's claims file.

3.  After obtaining the outstanding records, schedule the Veteran for a VA mental health examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  

The examiner must describe the extent to which the Veteran's PTSD has impaired his ability to find and maintain employment at any time during the course of the appeal.  The supporting rationale for any opinions expressed must be provided.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

